                  Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 1 of 12
                                            SEC v. Westport
                                             17cv2064‐JAM
                                          Trial Exhibits ID List

Ex #   Date        Description                                            Date Offered   ID   FULL
1      2/9/12      Form ADV Part 1 dated Feb. 9, 2012                     3/10/20             FULL
2      2/1/12      Form ADV Parts 2A and 2B dated Feb. 2012               3/11/20             FULL
3      9/18/12     Form ADV Part 1 dated Sept. 18, 2012                   3/10/20
4      9/1/12      Form ADV Parts 2A and 2B dated Sept. 2012              3/11/20             FULL
5      9/16/13     Form ADV Part 1 dated Sept. 16, 2013                   3/10/20             FULL
6      9/16/13     Form ADV Parts 2A and 2B dated Sept. 2013              3/11/20             FULL
7      7/15/14     Form ADV Part 2A
8      9/25/14     Form ADV Part 1 dated Sept. 25, 2014                   3/10/20             FULL
9      9/1/14      Form ADV Parts 2A and 2B dated Sept. 2014              3/11/20             FULL
10     10/1/14     Email attaching Form ADV Part 2A dated Oct. 2014

11     3/1/15      Form ADV Part 2B dated March 2015                     3/11/20              FULL
12     9/1/15      Form ADV Parts 2A and 2B dated Sept. 2015
13     8/1/16      Form ADV Part 2A dated Aug. 2016
14     12/11/17    Plaintiff’s Complaint (ECF No. 1)
15     2/7/18      Defendants’ Answer, Defenses, and Affirmative
                   Defenses (ECF No. 11)
16     6/29/18     Westport's Amended Responses to Plaintiff's First Set
                   of Discovery Requests
17     9/10/18     Defendants’ Amended Responses to Plaintiff’s          3/12/20
                   Requests for Admission
18     3/4/11      Email McNicoll to McClure re Sub Agent Agreement

19     3/10/11     Email from McNicoll to McClure re Master Selected
                   Dealer Agreement
20     3/14/11     Email to Billhardt from Maher cc: McClure re Signed 3/9/20                 FULL
                   Agreement with Master Selected Dealers Agreement
                   attached
21     3/16/11     Email Colucci to McClure re MHR Preferred Offering
                   Details
22     5/10/11     Email from Maher to Batick attaching mutual funds
                   available thru JPMCC
23     5/17/11     Email from Billhardt to McClure re Magnum Hunter
                   Resources Presentation
24     6/20/11     Email from Loforte to McClure re GST.PRA purchase

25     9/28/11     Westport's IA Supervisory Procedures Questionnaire

26     12/13/11    Email from McClure to Billhardt re AIV series Z
27     2/15/12     Email from Marisa Maher to Henry Atterbury
28     3/22/12     Email from Colucci to McClure re MLV/Westport
                   proposed terms
29     10/11/12    Email to Batick From McClure with MLV Westport
                   Press Release Final attached
30     3/21/13     Email from Kostreci to McClure re Glimcher Realty    3/9/20                FULL
                   Trust
31     3/25/13     Email from McClure to Kostreci re Calumet Specialty
                   Product launch follow up
32     5/1/13      Email to McClure from Kostreci cc: Marisa re RE:     3/11/20               FULL
                   Saratoga Investment Advisors, LLC: 7 yr Notes (Baby
                   Bonds)
33     5/1/13      Email from McClure to Kostreci re Saratoga IA 7 year
                   notes



                                                                      1
                  Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 2 of 12
                                            SEC v. Westport
                                             17cv2064‐JAM
                                          Trial Exhibits ID List

Ex #   Date        Description                                            Date Offered   ID   FULL
34     5/3/13      Email to Holzman re Estate Account discount            3/9/20              FULL
35     5/7/13      Email to Esterly from Pironti re Insurance             3/10/20             FULL
                   Applications
36     5/8/13      Holzman email to McClure                               3/9/20              FULL
37     7/17/13     E‐mail to Bryan Esterly re E&O insurance from Marisa   3/10/20             FULL
                   Maher
38     9/20/13     E‐mail from Maher attaching written supervisory        3/10/20             FULL
                   procedures.
39     10/30/13    Email from Marisa Maher attaching list of mutual       3/10/20             FULL
                   funds
40     11/15/13    E‐mail from Maher attaching 2011 RIA compliance        3/10/20             FULL
                   and procedures manual.
41     12/16/13    Email to Ashe from Maher attaching RIA compliance      3/10/20             FULL
                   policies and procedures manual and code of ethics
                   (updated November 2013)
42     1/13/14     Email from McClure to Bagley re RAIT $87.8 M shares

43     1/13/14     Email from Lawton to Lobosco re fee based account      3/10/20             FULL
                   and agreement
44     1/28/14     Memo to McClure re Best Execution
45     2/10/14     Email from McClure to Bagley re Diana Shipping
                   launch
46     2/11/14     Email from Lawton to Scott re mutual fund lift
47     2/21/14     Holzman email to Maher re Arbor Realty Trust
48     3/28/14     Holzman email to Maher re Bluerock Residential         3/9/20              FULL
                   Growth
49     4/8/14      April 8, 2014 Holzman email to Maher re RAIT
                   Financial
50     5/8/14      Email from McClure to Bagley re Atlas Resource         3/9/20              FULL
                   launch details
51     5/27/14     Email from McClure to Bagley re Strategic Hotels &
                   Resorts launch details
52     6/25/14     Email from Bagley to McClure re AmTrust $25 Par
                   preferred
53     6/25/14     Email from Bagley to McClure re AmTrust, added as
                   selling group member
54     7/11/14     Holzman email to Maher re FX Energy Series B
55     8/13/14     Email to Fava from McClure cc: Maher re FW: Launch     3/11/20             FULL
                   Details with Fifth Street attachment
56     8/13/14     Email to Bagley from McClure re Launch Details         3/11/20             FULL
57                 Reserved (duplicate document)
58     9/3/14      Email from McClure to Bagley re Arlington Asset
                   Investment
59     9/3/14      Email from McClure to Bagley re NorthStar Realty
                   Finance launch deal
60     10/2/14     Email from McClure to Bagley re Legacy Reserves
                   launch details
61     10/6/14     Email from McClure to Bagley re Breitburn Energy       3/9/20              FULL
                   launch
62     10/13/14    Email to Batick from Maher re ADV Part II brochure
                   with Westport ADV attached
63     10/28/14    Email to McClure from McNicoll asking about AUM
                   growth since Westport investment



                                                                     2
                  Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 3 of 12
                                            SEC v. Westport
                                             17cv2064‐JAM
                                          Trial Exhibits ID List

Ex #   Date        Description                                          Date Offered   ID   FULL
64     11/10/14    Email from McClure to Bagley re Mid Con Energy
                   Partners launch follow on
65     11/12/14    Email from McClure to Bagley re RAIT Financial Trust
                   pfd series
66     11/13/14    Email from Ripley to Lawton re lift wrap fee account

67     11/20/14    Email from McClure to Bagley re New York Montague
                   Trust launch details
68     12/5/14     Email from Kuo to Bowman re MLV interim audit
                   request
69     2/3/15      Email from McClure to Bagley re Senior Housing
                   Properties Trust offering
70     2/9/15      Email from McClure to Bagley re: Rose Rock
                   Midstream launch
71     3/9/15      Email from Maher to O'Keefe re GFFFX fee base
72     3/9/15      Email from Maher to O'Keefe re AEPFX fee base
73     3/11/15     Email to O'Keefe from Maher cc: McClure re MF
                   symbol
74     6/9/15      Memo McClure to Maher re March 2015 206(4)‐7
                   Testing Best Execution
75     8/20/15     Email from Maher re IPO trades done in RIA accounts

76     8/21/15     Email to McClure from Alperin re FW: Contingencies

77     8/24/15     Email to Peters from McClure re FW: Note
78     8/27/15     Email to McClure from Alperin re FINRA Filing with
                   attachments
79     8/28/15     Email to Seligmuller from McClure cc Alperin re RE:
                   FINRA Filing
80     1/13/16     Email from Chris McClure to Maher
81     2/24/17     Collection of documents regarding certain
                   compliance testing performed
82     5/1/18      McClure's Recorded Notes/History with clients Steve
                   and Gail Huberman
83                 Akebia offering and due diligence documents
84     9/20/18     Expert Report of Jan Jindra
85                 Jindra CV                                            3/10/20             FULL
86                 Ex. 2 to Jindra Report: Materials Considered
87                 Ex. 3 to Jindra Report: Advisory Fees and Mark‐Ups 3/10/20               FULL
                   for Advisory Accounts: 1/1/2012 ‐ 6/30/2015
88                 Ex. 4A to Jindra Report: End‐of‐Month Holdings of
                   Selling Dealer Offerings as a Fraction of Account
                   Values for 24 Advisory Accounts: January 1, 2012 ‐
                   March 31, 2015
89                 Ex. 4B to Jindra Report: Monthly Listing of End‐of‐
                   Month Holdings of Selling Dealer Offerings as a
                   Fraction of Account Values for 24 Advisory Accounts:
                   January 1, 2012 ‐ March 31, 2015
90                 Ex. 5 to Jindra Report: Advisory Accounts Purchases
                   of Selling Dealer Offerings: Investments and
                   Gains/(Losses)
91                 Ex. 6 to Jindra Report: 12b‐1 Fees for Advisory      3/10/20             FULL
                   Accounts: 1/1/2012 ‐ 9/14/2017



                                                                        3
                    Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 4 of 12
                                              SEC v. Westport
                                               17cv2064‐JAM
                                            Trial Exhibits ID List

Ex #      Date       Description                                              Date Offered   ID   FULL
92                   CD of other Electronic Data Cited in Jindra Report

93                   CD of Trade Blotter data reviewed by Jindra
94                   CD of Electronic Mutual Fund data
95        9/21/18    Expert Report of Marti Murray
96                   Murray Ex A (CV)                                         3/11/20             FULL
97                   Ex. B to Murray Report: Documents Relied Upon

98                   Ex. C to Murray Report: Trade Confirmations
99                   Ex. D to Murray Report: Characteristics of Principal
                     Trade Securities
100                  Ex. E to Murray Report: Analysis of Atterbury
                     accounts and Stein Estate accounts
101                  Account Statements Reviewed by Jindra
102                  CD containing 159 prospectuses reviewed by Murray
                     and list of those prospectuses
102‐11               Prospectus ‐ Bluerock                                    3/11/20             FULL
102‐22               Prosepctus ‐ Fifth Street                                3/9/20              FULL
102‐133              Prospectus ‐ North Star                                  3/9/20              FULL
103                  Atterbury Account x404 ‐ Combined Account                3/9/20              FULL
                     Statements
104                  Atterbury Account x416 ‐ Combined Account                3/11/20             FULL
                     Statements
105                  Atterbury x404 Account Information for Trust
                     Accounts
106                  Atterbury x404 Client Information Form                   3/10/20             FULL
107                  Atterbury x404 Investment Mgmt Agreement.pdf             3/11/20             FULL

108                  Atterbury x416 Investment Mgmt Agreement.pdf

109                  Atterbury x416 Acct Info for Trust Accounts
110                  Atterbury x416 Revocable Trust Client Information        3/11/20             FULL
                     Form
111                  Huberman Account x272 ‐ Combined Account
                     Statements
112                  Huberman X272 Client Information Form
113                  Huberman x272 Investment Advisory Agreement
114                  Stein Account Investment Management Agreement            3/9/20              FULL

115                  Stein Estate Client Information Account Opening ‐ 3/9/20                     FULL
                     Holzman
116                  Stein Account x515 ‐ Combined Account Statements 3/9/20                      FULL

117                  Stein x515 Client Information Form‐ Pinchevsky       3/9/20                  FULL
118                  Stein x515 new account
119       6/27/12    Email from Maher to McClure forwarding Atterbury
                     email.
120       1/28/12    Prospectus for Fidelity Advisor Growth Opportunities
                     Fund
121       3/1/13     Prospectus for Franklin Floating Rate Fund
122       3/1/13     Prospectus for First Eagle Overseas Fund
123       4/1/13     Summary Prospectus ‐ Lord Abbett Floating Rate       3/12/20                 FULL
                     Fund



                                                                          4
                  Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 5 of 12
                                            SEC v. Westport
                                             17cv2064‐JAM
                                          Trial Exhibits ID List

Ex #   Date        Description                                          Date Offered     ID   FULL
124    4/29/13     Prospectus for Saratoga Investment Corp., SEC Form 3/11/20                 FULL
                   N‐2 filing
125    5/1/13      Franklin fund Summary Prospectus
126    2/8/11      FINRA Regulatory Notice dated 2/8/11 re: Fixed Price
                   Offerings
127    7/1/13      JPM Morcom User Guide Fee Billing
128    7/1/13      JPM Morcom User Guide MORCOM Trading
129    7/13/16     SEC National Exam Program Risk Alert dated 7/13/16
                   re: Share Class Initiative
130                FINRA 2111 Components of Suitability
131                NASD Rule 1022(b)
132                FINRA Rule 1220(a)(4)
133                CD of Electronic Advisory Fee data
134                Electronic selling dealer offering data reviewed by
                   Jindra
135                Electronic Funds Available Data
136                Electronic Fund Conversion Data                      3/12/20               FULL
137                Electronic data re use of NFS feeEngine to exclude assets
                   in advisory accounts from the calculation of the advisory
                   fee
138    6/19/09     June 2009 contract between Westport and
                   Regulatory Compliance
139    6/23/10     Email from McClure to Fetcko re compliance
                   procedures
140    3/14/11     Email to Mascolo from Marisa Maher cc: Chris                3/12/20        FULL
                   McClure Subject: IPO Language with WCM ADVII
                   language doc attached
141    8/4/11      Regulatory Compliance proposal
142    9/9/11      Email to Chris McClure from Marisa Maher Subject:
                   FW: ADV II with docs attached named Westport Part
                   1 and Westport Part 2 draft
143    9/29/11     Email to Ben Mascolo from Marisa Maher Subject:
                   RE: RIA with doc attached named WSP RIA
                   Customization Questionnaire
144    8/29/12     E‐mail from Lori Weston to Maher
145    9/19/12     Email to Fetcko from Marisa Maher cc: Chris McClure
                   with WCM work sheet attached.
146    9/19/12     Email to Fetcko from Chris McClure cc: Marisa Maher         3/12/20        FULL
                   reply to above noted email.
147    5/29/13     Email from Gail Musco to Marisa Maher
148    5/31/13     Email from Marisa Maher to Gail Musco
149    6/28/13     Regulatory Compliance proposal
150    9/16/13     Email re Filing forms ADV
151    4/29/14     Email to McClure from Fetcko with attached Proposal
                   for Services: RIA PartnerPlus Program
152    4/29/14     Regulatory Compliance proposal                              3/13/20        FULL
153    10/8/14     Email from Lori Weston dated 10/8/2014 attaching
                   draft Form ADV.
154    10/10/14    Weston email to Maher & McClure re: ADV edits
155    10/10/14    Email from Weston with attached Form ADV Part 2A            3/13/20        FULL

156    10/13/14    Weston email to Maher & McClure re: verbal                  3/13/20        FULL
                   approval
157    3/10/15     Email to Maher from Moreshead


                                                                           5
                     Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 6 of 12
                                               SEC v. Westport
                                                17cv2064‐JAM
                                             Trial Exhibits ID List

Ex #    Date          Description                                                 Date Offered   ID   FULL
158     4/7/15        Email from Weston with attached draft Form ADV

159     7/23/15       Email from Weston dated re voicemail              3/13/20                       FULL
160     8/18/15       Email to Moreshead from Maher with attached Trade
                      Confirmation Summary Reports;
161                   Spreadsheet of Regulatory Compliance time entries for
                      Westport work 2010‐2015
162                   NCS Regulatory Compliance Questionnaire related to
                      updating Westport compliance manual

163     10/19/18      Expert Report of Elliot Server
164     10/19/18      Exh B to Server's Expert Report ‐ documents and
                      materials considered
165     10/19/18      Elliot Server's CV
166                   Former Def 618 Investment Proposal Huberman
167 a                 Jindra demonstative                                         3/10/20             FULL
167 b                 Jindra demonstative
167 c                 Jindra demonstative                                         3/10/20             FULL
167 d                 Jindra demonstative                                         3/10/20             FULL
167 e                 Jindra demonstative                                         3/10/20             FULL
167 f                 Jindra demonstative                                         3/10/20             FULL
167 g                 Jindra demonstative                                         3/10/20             FULL
167 h                 Jindra demonstative
167 i                 Jindra demonstative                                         3/10/20             FULL
167 j                 Jindra demonstative                                         3/10/20             FULL
167 k                 Jindra demonstative                                         3/10/20             FULL
167 l                 Jindra demonstative                                         3/10/20             FULL
167 m                 Jindra demonstative                                         3/10/20             FULL
168 a                 Murray demonstrative                                        3/11/20             FULL
168 b                 Murray demonstrative                                        3/11/20             FULL
168 c                 Murray demonstrative                                        3/11/20             FULL
168 d                 Murray demonstrative                                        3/11/20             FULL
168 e                 Murray demonstrative                                        3/11/20             FULL
168 f                 Murray demonstrative                                        3/11/20             FULL
168 g                 Murray demonstrative                                        3/11/20             FULL
168 h                 Murray demonstrative                                        3/11/20             FULL
168 i                 Murray demonstrative                                        3/11/20             FULL
168 j                 Murray demonstrative                                        3/11/20             FULL
169                   Joint Stipulation                                           3/11/20             FULL

DX501   6/19/09       Regulatory Compliance Agreement 6.19.09
DX502   7/9/10        Atterbury Henry ‐‐ Client Info for Entities 7.9.10
DX503   8/6/10        ADV Part 1 ‐‐ 8.6.10
DX504   9/2/10        Atterbury Henry ‐‐ Account
                      Information for Trust Accounts 9.2.10
DX505   00/00/2011    Regulatory Compliance Timesheet
DX506   1/1/11        Regulatory Compliance Agreemenet 1.1.11
DX507   2/10/11       Atterbury Joan ‐‐Account Information
                      for Trust Accounts 2.10.11
DX508   2/10/11       Atterbury Joan ‐‐ Client Information for Entitites
                      2.10.11
DX509   3/15/11       B Mascolo Email to Maher re IPO Language 3.15.11            3/11/20             FULL




                                                                              6
                   Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 7 of 12
                                             SEC v. Westport
                                              17cv2064‐JAM
                                           Trial Exhibits ID List

Ex #     Date       Description                                           Date Offered   ID   FULL
DX510    3/16/11    Magnum Hunter Email Maher to Atterbury 3.16.11

DX510a   3/16/11    ATCH: MHR‐20110315‐FWP‐0
DX511    6/10/11    Westport ADV Part II ‐‐ 6.10.11
DX512    7/25/11    Regulatory Compliance Proposal 7.25.11             3/12/20                FULL
DX513    8/5/11     Westport Agreement for Services with Regulatory    3/12/20                FULL
                    Compliance 8.5.11
DX514    8/10/11    B Mascolo Email to Maher (Marisa) re Form ADV Part
                    2 8.10.11
DX514a 8/10/11      ATCH: Westport Part 2 draft
DX515 8/29/11       B Mascolo Email to Maher (Marisa) re Part 2 Review
                    8.29.11
DX515a 8/29/11      ATCH: Westport Part 2 draft
DX516 9/2/11        B Mascolo Email to Maher (Marisa) re ADV II 9.2.11

DX517    9/8/11     B Mascolo Email to Maher re ADV II 9.8.11
DX518    9/13/11    B Mascolo Email to Maher (Marisa) re ADV II @3:13
                    pm
DX518a 9/13/11      ATCH: Westport Part 2 Clean
DX519 9/13/11       B Mascolo Email to Maher (Marisda) re ADV II @3:35
                    pm
DX519a 9/13/11      ATCH: Westport Part 1 otaa
DX520 9/23/11       B Mascolo Email to Maher (Marisa) re RIA 9.23.11

DX520a 9/23/11      ATCH: WSP Customization Questionnaire 1 12 11
DX521 9/29/11       Maher Email to Masculo re RIA with attachment         3/11/20             FULL
                    9.29.11
DX521a 9/29/11      ATCH: WSP RIA Customization                           3/11/20             FULL
                    Questionnaire 1 12 11
DX522    3/14/12    Northstar Realty Email from Maher to Atterbury        3/11/20             FULL
                    3.14.12
DX522a 3/14/12      ATCH: Northstar Realty Finance Corp Preliminary       3/11/20             FULL
                    Prospectus Supplement
DX523    5/10/12    Cedar Realty Email from Maher to Atterbury and        3/9/20              FULL
                    Pinchevsky 5.10.12
DX523a   5/10/12    ATCH: CDR‐20120510‐FWP‐0                              3/9/20              FULL
DX523b   5/10/12    ATCH: CDR‐20120508‐424B5‐0                            3/9/20              FULL
DX524    5/22/12    Huberman Client Information 5.22.12
DX525    5/22/12    Huberman New Account Form 5.22.12
DX526    5/22/12    Cedar Realty Confirm ‐‐ Atterbury 5.22.12
DX527    6/27/12    Atterbury Investment Management Agreement ‐
                    6.27.12
DX528    7/24/12    Greenhunter Email from Maher to Atterbury and
                    Pinchevsky 7.24.12
DX528a 7/24/12      ATCH: Greenhunter Energy Pfd C
DX529 8/3/12        W Costenbader Email to Maher (Marisa) re focus
                    reports 8.3.12
DX529a 8/3/12       ATCH: 12 WCM Focus Report 093011
DX530 9/6/12        M Maher Notes
DX531 9/18/12       L Weston Email to Maher (Marisa) re                   3/13/20             FULL
                    ADV 9.18.12
DX532    9/19/12    W Costenbader Email to Maher (Marisa) re financials
                    9.19.12



                                                                      7
                    Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 8 of 12
                                              SEC v. Westport
                                               17cv2064‐JAM
                                            Trial Exhibits ID List

Ex #     Date        Description                                            Date Offered   ID   FULL
DX532a   9/19/12     ATCH: 02 WCM P&L Aug 2012
DX533    11/6/12     JPM Monthly Billing Reprt for Westport
DX534    11/8/12     L Weston Email to Maher (Marisa) re                    3/13/20             FULL
                     2012 Renewals 11.8.12
DX535    11/13/12    Huberman Investment Management Agreement ‐
                     11.13.12
DX536    1/17/13     JMP Group Email from Maher to Atterbury and            3/9/20              FULL
                     Pinchevsky 1.17.13
DX536a 1/17/13       ATCH: JMP baby bond IPO                                3/9/20              FULL
DX537 1/24/13        Dolan Email from Maher to Atterbury and Pinchevsky     3/9/20              FULL
                     1.24.13
DX537a   1/24/13     ATCH: 467704ACL                                        3/9/20              FULL
DX538    1/29/13     Stein Death Certificate
DX539    3/19/13     Maher Email to B Fetcko re question
DX540    3/22/13     Stein Estate ‐‐ Client Information for Entitites ‐ A
                     Holzman
DX541    3/27/13     Stein Estate ‐‐ Client Information for
                     Entities ‐ C Pinchevsky 4.8.13
DX542    4/3/13      Atterbury Confirmation 4.3.13                          3/10/20             FULL
DX543    4/3/13      Stein Estate ‐‐ Account Information for Trust
                     Accounts 4.3.13
DX544    4/22/13     Westport Supplemental Statement of Income
DX545    5/9/13      Maher Email to Holzman and                             3/9/20              FULL
                     Pinchevsky re Investment Management Agreement
                     5.9.13
DX545a 5/9/13        ATCH: Westport ‐ ADV Part 2 ‐ Jan                      3/9/20              FULL
                     2013
DX545b 5/9/13        ATCH: Investment Management                            3/9/20              FULL
                     Agreement Estate of Sylvia Stein
DX546    5/15/13     Stein Estate ‐‐ Investment Mgmt Agreement ‐ signed
                     5.15.13
DX547    6/28/13     Regulatory Compliance Agreement for Services
                     6.28.13
DX548    7/22/13     Westport General Ledger as of 7.22.13
DX549    8/7/13      Independence Realty Email from                         3/9/20              FULL
                     Maher to Atterbury Pinchevsky and Holzman 8.7.13

DX549a 8/7/13        ATCH: Independencerealtytrustinc‐‐ 20130726‐S11A‐ 3/9/20                   FULL
                     0 11A 07.26.13
DX550    9/6/13      L Weston Email to Maher (Marisa) re                3/13/20                 FULL
                     draft ADV 9.6.13
DX551    10/11/13    L Weston Email to C McClure re Draft
                     Compliance Policies and Procedures Manual 10.11.13

DX551a 10/11/13      ATCH: Westport CPP for client review 10.11.13
DX552 10/25/13       Maher Email to L Weston re Draft
                     Compliance Policies and Procedures Manual 10.25.13

DX553    12/18/13    Five Oaks Email from Maher to Atterbury 12.18.13

DX553a 12/18/13      ATCH: FiveOaks_prelim_prospectus
DX554 12/18/13       Five Oaks Email from Maher to Holzman and              3/9/20              FULL
                     Pinchevsky 12.18.13



                                                                        8
                     Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 9 of 12
                                               SEC v. Westport
                                                17cv2064‐JAM
                                             Trial Exhibits ID List

Ex #     Date         Description                                     Date Offered   ID   FULL
DX554a   12/18/13     ATCH: winmail                                   3/9/20              FULL
DX555    4/29/14      Regulatory Compliance Agreement 4.29.14
DX556    5/14/14      Prospectus (Supplement) Cover Page
                      (Sample)
DX557    7/8/14       Maher Email to L Weston re New RIA
                      Contact 7.8.14
DX558    7/15/14      H Pontzer Email to Maher (Marisa) re Emailing:
                      Westport‐Form
                      ADV Part 1 . . . 7.15.14
DX558a 7/15/14        ATCH: Westport‐Form ADV Part 1‐ Updated 7‐15‐14

DX559    8/00/2014    IPO Deals Aug 2014 ‐ June 2015 Chris
                      McClure did not participate in
DX560    9/19/14      C McClure Email to H Pontzer re
                      Goldman Sachs MLP Energy Renaissance Fund
DX560a 9/19/14        ATCH: Goldman Sachs MLP Energy
                      Renaissance Fund_Investor Brochure & Prelim
                      Combo_rev
DX561    9/24/14      H Pontzer Email to Maher (Marisa) re
                      ADV Part 2A/2B . . . 9.24.14
DX561a 9/24/14        ATCH: Westport ‐ ADV Part 2A and 2B ‐ Annual
                      Update ‐2014
DX561b 9/24/14        ATCH: Westport‐form ADV Part 1‐ Annual Update‐
                      2014
DX562    9/26/14      H Pontzer Email to Maher (Marisa) re Form ADV Part
                      2A‐FINAL
                      9.26.14
DX562a 9/26/14        ATCH: Form ADV Part 2A‐FINAL
DX562b 9/26/14        ATCH: Part 1 draft 09 25 14‐FINAL
DX562c 9/26/14        ATCH: Westport ‐ ADV Part 2A and 2B‐ Annual
                      Update ‐2014(4)
DX563    10/8/14      L Weston Email to Maher (Marisa) re                  3/13/20        FULL
                      MLV disclosure 10.8.14
DX563a 10/8/14        ATCH: Westport ‐ ADV Part 2a and 2B‐ 10.08.14        3/13/20        FULL
DX564 10/10/14        L Weston Email to Maher (Marisa) re MLV disclosure ‐
                      entire chain 10.10.14
DX564a 10/10/14       ATCH: Westport ‐ ADV Part 2A and 2B‐ 10.10.14
DX565 10/13/14        L Weston Email to Maher (Marisa) re
                      Final ADV Parts 1 and 2 as filed 10.13.14
DX565a 10/13/14       ATCH: Part 1 as filed 10.13.14
DX565b 10/13/14       ATCH: Westport ‐ ADV Part 2A and 2B
                      final 10.10.14 as filed 10.13.14
DX566    3/00/2015    March 2015 Client Statement ‐‐ J
                      Casucci IRA
DX567    3/4/15       Maher Email to L Weston re RIA ["IOI"]
                      3.4.15
DX567a   3/4/15       ATCH: Daily Activity RIA IOI
DX568    3/4/15       Maher Email to L Weston re IOI 3.4.15
DX568a   3/4/15       ATCH: RIA IOI Allocations
DX569    3/9/15       Maher Email In and Out ‐‐ March 9‐11, 2015
DX570    3/9/15       Maher Email string reporting error                   3/12/20        FULL
                      messages
DX571    3/9/15       Maher Email reply string #1 ‐‐ 3/9/15                3/12/20        FULL



                                                                        9
                   Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 10 of 12
                                              SEC v. Westport
                                               17cv2064‐JAM
                                            Trial Exhibits ID List

Ex #    Date         Description                                           Date Offered   ID   FULL
DX572   3/9/15       Maher Email reply string #2 ‐‐ 3/9/15
DX573   3/9/15       Maher Email reply string #3 ‐‐ 3/9/15
DX574   3/9/15       Maher Email reply string #4 ‐‐ 3/9/15
DX575   3/11/15      Maher Email reply string #5 ‐‐ 3/11/15
DX576   3/11/15      Maher Email reply string #6 ‐‐ 3/11/15
DX577   3/11/15      Maher Email to L Weston re FW: RIA                    3/13/20             FULL
                     3/11/15
DX577a 3/11/15       ATCH: Daily Activity RIA IOI                          3/13/20             FULL
DX578 3/12/15        L Weston Email to Maher (Marisa) re
                     RIA ["IOI"]
DX579   3/19/15      NFS Clearing Agreement
DX580   4/6/15       Weston Email to Maher re Change in                    3/13/20             FULL
                     Custodian 4.6.15
DX580a 4/6/15        ATCH: Westport ‐ ADV Part 2A and 2B ‐ DRAFT
                     UPDATE April 2015
DX580b 4/6/15        ATCH: Std Investment Management
                     Agreement Oct 2013 w RC tracked changes 04.06.15

DX580c 4/6/15        ATCH: Westport tracked changes for custodian
                     change 04.06.15
DX581   4/27/15      McClure letter to McNicholl of MLV re Exercise of
                     Breakup Option 4.27.15
DX582   7/15/15      Membership Interest Redemption and
                     Release Agreement MLV McClure 7.15.15
DX583   7/23/15      L Weston Email to C McClure re your
                     voicemail 7.23.15
DX584   8/18/15      L Weston Email to C Moreshead re westport call
                     8.18.15
DX585   8/18/15      Maher Email to C Moreshead re client confirms
                     8.18.15
DX585a 8/18/15       ATCH: Client Confirms
DX586 8/19/15        M Alcaide Email to C Moreshead re 206 4 7 exam
                     8.19.15
DX587   8/28/15      Verrill Dana Letter to FINRA 8.28.15                  3/12/20             FULL
DX588   8/28/15      McClure Email to J Ulloa of FINRA re                  3/12/20             FULL
                     letter 8.28.15
DX588a 8/28/15       ATCH: FINRA letter_8588275(1)
DX589 8/31/15        Bryant email to McClure (cc Ulloa) re FINRA letter
                     8.31.15
DX590   9/2/15       Email from SEC (Hegelsteinm) to
                     McClure re email Examination of Westport Capital
                     markets
DX590A 9/2/15        ATCH: smail examination of Westport
                     Capital Markets
DX591                Withdrawn
DX592   9/27/15      C Moreshead Email to M Alcaide re MLV disclosure
                     9.27.15
DX593   9/28/15      L Weston Email to C Moreshead re westport history
                     9.28.15
DX594   4/27/16      Verrill Dana Response Letter to SEC
                     4.27.16
DX595   12/00/17     Huberman Profit & Loss Summary
DX596   1/24/18      Huberman ADV Delivery Receipt 1.24.18



                                                                      10
                    Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 11 of 12
                                               SEC v. Westport
                                                17cv2064‐JAM
                                             Trial Exhibits ID List

Ex #    Date           Description                                                 Date Offered   ID   FULL
DX597   10/19/18       E Server Expert Report
DX598   11/19/19       Huberman Call Notes History
DX599   Various        Maher Email samples to Westport clients attaching
                       offering documents (various dates)
DX600   2009‐2015      Regulatory Compliance Invoices to Westport 2009‐            3/11/20             FULL
                       2015
DX601   1/1/2009 ‐     Regulatory Compliance Email Traffic TO Westport ‐
        12/31/2015     Total Sent
DX602   1/1/2009 ‐     Regulatory Compliance Email Traffic
        12/31/2015     FROM Westport ‐ Total Received
DX603   4/30/2001 ‐    ADV History from IARD print out
        10/9/2019
DX604   11/2/2009 ‐    Atterbury Call Notes‐ History listed by
        4/14/2016      contact
DX605   11/18/2013 ‐   Stein Estate Call Notes‐ History listed by contact ‐
        1/13/2016      Amy Holzman
DX606   8/19/2010 ‐    Stein Sylvia & Estate ‐‐ Call Notes‐
        6/24/2015      History listed by contact ‐ Carolyn Pinchevsky
DX607   9/14/          Stein Sylvia & Mildred ‐‐ New Account
                       Form 9.14.??
DX608   n/a            E Server APPENDIX A ‐ CV                                    3/12/20             FULL
DX609   As of          E Server APPENDIX A ‐ Testimony                             3/12/20             FULL
        1/31/2018
DX610   n/a            E Server APPENDIX    B ‐ Docs Relied
                       Upon
DX611   2/2012 ‐       E Server APPENDIX    C ‐ P&L Atterbury,
        6/2016         HC
DX612   2/2012 ‐       E Server APPENDIX    C ‐ P&L Atterbury,
        5/2016         Joan
DX613   4/2013 ‐       E Server APPENDIX    C ‐ P&L Stein
        3/2015
DX614   n/a            E Server APPENDIX D                              3/12/20                        FULL
DX615   n/a            E Server At‐Issue Syndicate Offerings
                       Underwriters
DX616   n/a            E Server Demonstrative Exhibits
DX617   n/a            Huberman ADV Log Showing 11.13.12 Receipt of ADV

DX618                  Withdrawn
DX619   6/26/12        Maher Email to H Atterbury re Management                    3/11/20             FULL
                       Agreement 6.26.12
DX619a 6/26/12         ATCH: Investment Management Agreement WCM                   3/11/20             FULL
                       Atterbury
DX619b 6/26/12         ATCH: Westport ‐ ADV Part 2 ‐ 2 8                           3/11/20             FULL
                       2012
DX620   9/12/12        MHR CONFIRM 9..12.12 61485404.pdf
DX621   1/24/13        Dolan Confirm ‐ Atterbury 404 1.24.13.pdf
DX622   1/17/13        JPM Group Confirm ‐ Atterbury 404
                       1.17 .13.pdf
DX623   1/17/13        JMP Group Confirm ‐ Atterbury 416 1.17.13.pdf
DX624   12/18/13       Five Oaks Confirm ‐ Atterbury 404 12.18.13.pdf
DX625   12/18/13       Five Oaks Confirm ‐ Atterbury 416 12.18.13.pdf
DX626   2012‐          Atterbury Accounts Performance Data
        6/30/2016



                                                                              11
                     Case 3:17-cv-02064-JAM Document 124 Filed 03/16/20 Page 12 of 12
                                                SEC v. Westport
                                                 17cv2064‐JAM
                                              Trial Exhibits ID List

Ex #     Date          Description                                             Date Offered   ID   FULL
DX627    2008‐         Stein Account Performance Data
         2/12/2015
DX628    3/14/11       M Maher Email to Mascolo re IPO Language 3.14.11

DX628A 3/14/11         ATCH: WCM ADV II language
DX629 3/15/11          M Maher Email to Ashe, etc. re ADV II 3.15.11           3/11/20             FULL
DX629A 3/15/11         ATCH: WCM ADV Part II and Schedule F as of March        3/11/20             FULL
                       15 2011
DX630    12/16/10      Atterbury Email to McClure re cd 12.16.10               3/11/20             FULL
DX631    12/16/10      McClure Email to Atterbury re Atterbury Accounts
                       12.16.10
DX632                  Rait Realty Holdings
DX633                  Risk‐Free Rates                                         3/12/20             FULL
DX634                  Star Bulk Shipbuilding
DX635                  At‐Issue Losses: Mid‐Stream Energy Sector, Mid‐
                       Market Financial Services Sector, Real Estate Sector

DX636                  SEC is Incorrect‐there is no "mark‐up"
                       in syndicate transactions
DX637                  How stocks are offered to the public
DX638                  Demonstrative of Asset Allocation                       3/12/20             FULL
                       Modeling
DX639                  Review of Solomon and Kaplan Series
                       63 and 65 Texts
DX640                  Open‐end Floating Rate Muutal Fund
                       Data
DX641                  Key Performance Data
DX642                  Prospectus Ex‐Financials
DX643                  Prospectus Ex‐Real Estate
DX644                  Prospectus Ex‐Mid Energy
DX645                  Westport Syndicate Transaction Detail (alpha)
DX646                  Westport Transaction History
DX647                  Syndicate Offering Flow Chart                           3/11/20             FULL
DX648                  The Regulatory Framework
DX649                  History of Purchases for Atterbury                      3/12/20             FULL
DX650                  History of Purchases for Stein                          3/9/20              FULL
DX651                  New Stock Flow Chart
DX652                  2 Types of Stock Offerings
DX653                  New Stock Offering Price=$25
DX654                  New Stock Offering Timeline
DX655                  New Stock Flow Chart
DX656                  CT Drivers' Manual
DX657                  Expert's Wrong ‐ Money (magazine)
DX658                  2011‐1‐11 Email to HC Atterbury                         3/11/20             FULL
DX658a                 2011‐1‐11 Letter to HC Atterbury                        3/11/20             FULL
663                                                                            3/12/20
DX700                                                                          3/10/20        ID




                                                                          12
